                     Case 1:19-cv-07297-VEC Document 54 Filed 12/06/19 Page 1 of 1


          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com
                                                                   MEMO ENDORSED
                                                                              USDC SDNY
           Phone:       (212) 885-5265
                                                                              DOCUMENT
           Fax:         (917) 332-3793
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
           Email:       nromagnoli@blankrome.com
                                                                              DATE FILED: 12/6/2019

                                                                        December 6, 2019


          FILED VIA CM/ECF

          The Hon. Valerie E. Caproni
          Thurgood Marshall
          United States Courthouse
          Courtroom 443
          40 Foley Square
          New York, NY 10007
          CaproniNYSDChambers@nysd.uscourts.gov

                            Re:      Travelers Casualty and Surety Company of America v. Cohen, Weiss and
                                     Simon LLP, et. al., Case No. 19-cv-7297 – Consent Request for Revised
                                     Briefing Schedule for Plaintiffs’ Motion to Dismiss Counterclaims

          Dear Judge Caproni:

                  Defendants Cohen, Weiss and Simon LLP, Jani K. Rachelson, and Marcelle J. Henry (the
          “Cohen Weiss Defendants”), with the consent of Plaintiff Travelers Casualty and Surety
          Company of America (“Travelers”), respectfully request a revised briefing schedule relating to
          Plaintiff’s FRCP 12(b)(6) Motion to Dismiss Counterclaims [Dkt. 50].

                  Plaintiff filed its Motion on November 20, 2019 and the parties have not yet set a date for
          the Motion to be heard. In order to accommodate Defendants’ counsel’s arbitration schedule
          and upcoming holidays, the parties respectfully request the Court’s permission to set the deadline
          for Defendants’ to file their opposition brief on December 20, 2019 and to set the deadline for
          Plaintiff to file its reply brief on January 10, 2020.

                This is the parties first request for an extension with respect to the Motion [Dkt. 50].
          Thank you for your attention to this matter. A copy of a proposed order is filed herewith.


                                                                        Sincerely,

                                                                        /s/ Natasha Romagnoli
                                                                        Natasha Romagnoli
                                                                        Partner


                                                     Blank Rome LLP | blankrome.com


156819.00601/122291554v.1
        Case 1:19-cv-07297-VEC Document 54-1 Filed 12/06/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,

               Plaintiff,
                                                         Case No.: 19-cv-7297-VEC
       v.

COHEN, WEISS AND SIMON LLP; DAVID R.
HOCK; JANI K. RACHELSON; AND
MARCELLE J. HENRY,

               Defendants.


                                        PROPOSED ORDER

       Upon consideration of the Motion to Dismiss Counterclaims submitted by Plaintiff

Travelers Casualty and Surety Company of America, and all other papers and proceedings had

herein, the Court hereby orders that:

   1. The request is GRANTED; and

   2. Defendants shall file an opposition to the Motion to Dismiss on or before December 20,

       2019.

   3. Plaintiff shall file a reply brief on or before January 10, 2020.



IT IS SO ORDERED.

       12/06/2019
Dated: _____________, 2019
                                                     The Honorable Valerie Caproni
                                                     United States District Judge




                                                 1
